       Case 1:12-cr-00933 Document 78 Filed on 11/19/20 in TXSD Page 1 of 4
                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                  UNITED STATES DISTRICT COURT                                   November 19, 2020
                                   SOUTHERN DISTRICT OF TEXAS                                     David J. Bradley, Clerk
                                     BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                               §
                                                       §
VS.                                                    §   CRIMINAL ACTION NO. 1:12-CR-00933
                                                       §
ALVERTO GONZALEZ-ROBLES                                §

                                        ORDER AND OPINION

        Defendant Alverto Gonzalez-Robles requests that the Court reduce his sentence and

order his release due to his underlying medical conditions and the dangers that COVID-19 poses

to his health. (Motion, Doc. 71) The government filed a response, to which Gonzalez replied.

(Response, Doc. 76; Reply, Doc. 77) Based on the record, the Court concludes that Gonzalez has

not demonstrated that extraordinary and compelling reasons support a reduction of his

sentence.

                                                       I

        In 2013, the Court sentenced Gonzalez to 210 months in prison and 5 years of supervised

release after he pled guilty to the crime of Possession With Intent to Distribute a Quantity

Exceeding 50 Grams, that is, Approximately 14.26 Kilograms, of Methamphetamine, in violation

of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and 18 U.S.C. § 2. (Judgment, Doc. 50, 1–3) In 2016, his

sentence was reduced to 186 months pursuant to 18 U.S.C. § 3582(c)(2). (Order, Doc. 68)

        Gonzalez is currently serving his sentence at the Federal Medical Center in Fort Worth,

Texas1. (Motion, Doc. 71, 4)

                                                      II

        The First Step Act permits defendants to present a request for a reduction of sentence

directly to the courts under 18 U.S.C. § 3582(c)(1). The statute contains specific requirements

for submitting direct petitions.            The defendant must either first “fully exhaust[] all


1 The Court takes judicial notice that the BOP has reported seventeen active cases of COVID-19 among inmates and
staff at the facility, and twelve deaths.           See COVID-19 Coronavirus, Federal Bureau of Prisons,
https://www.bop.gov/coronavirus/ (last updated November 18, 2020).
1/4
      Case 1:12-cr-00933 Document 78 Filed on 11/19/20 in TXSD Page 2 of 4



administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf,” or wait for “the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility.” Id. at § 3582(c)(1)(A). In the latter scenario, the defendant

need not exhaust available administrative remedies.

       Gonzalez has met the requirements of Section 3582(c)(1)(A). In his Motion, he notes

that he “submitted his request for Compassionate Release to the warden of FMC on 29 May

2020.” (Motion, Doc. 71, 1) In August, the BOP denied the request. (Id.) Although Gonzalez

does not indicate whether he exhausted his administrative remedies, his Motion makes clear

that more than 30 days have elapsed since Gonzalez made his request to the warden. As a

result, Gonzales has satisfied the threshold requirements of Section 3582(c)(1)(A).

                                                III

       A court may reduce a defendant’s sentence based on the factors set forth in 18 U.S.C.

§ 3553(a) if the court finds that “extraordinary and compelling reasons warrant such a

reduction” and that “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission”.       18 U.S.C. § 3582(c)(1)(A)(i).     In relevant part, the policy

statement provides that extraordinary and compelling reasons for early release exist when:

       (a)     the defendant is suffering from a terminal illness or other serious
               physical, medical, functional, or cognitive condition “that substantially
               diminishes [her] ability . . . to provide self-care within the environment of
               a correctional facility and from which [he] is not expected to recover”;

       (b)     the defendant is at least 65 years old and “experiencing a serious
               deterioration in physical or mental health because of the aging process”
               and has “served at least 10 years or 75 percent of [her] term of
               imprisonment, whichever is less”; or

       (c)     another reason “[a]s determined by the Director of the Bureau of
               Prisons”.

U.S. SENTENCING GUIDELINES, § 1B1.13(1)(A) & cmt. n.1. The defendant also must not pose a

danger to the safety of the community. Id. at § 1B1.13(2).

       In support of his request, Gonzalez describes his fear of a COVID-19 outbreak in his


2/4
      Case 1:12-cr-00933 Document 78 Filed on 11/19/20 in TXSD Page 3 of 4



facility that could lead to his infection—with potentially devastating health consequences due to

his preexisting health conditions. (Motion, Doc. 71 (describing shortage of sanitation products,

infrequent laundry services, and crowded circumstances)) Gonzalez suffers from type 2 diabetes

and hypertension, both of which the Centers for Disease Control and Prevention has indicated

place an individual at an increased risk of significant negative health consequences from the

virus. (Id. at 1) In addition, Gonzalez has had both his legs amputated while in custody. (Id. at

1-2) Gonzalez also assures the Court that he will not engage in future criminal conduct and that,

if released, he will reside with family in south Texas. (Id.)

       As an initial matter, the Court acknowledges that Gonzalez’s age and underlying health

conditions place him at a heightened risk of the more serious symptoms of COVID-19, should he

contract the illness. These factors weigh in favor of his request.

       The Court, however, must conclude not that some reasons support a reduced sentence,

but that “extraordinary and compelling reasons warrant” such relief. They do not. He has

served only about 50% of his sentence, which is lengthy due, in part, to the seriousness of the

crime for which he was sentenced. Gonzalez emphasizes his medical condition, noting his

hypertension and type 2 diabetes. But the documentation he submits notes only the frequency

of treatment, rather than the severity of his conditions. He also fails to indicate how the

complications from the amputations render him more susceptible to the more serious symptoms

of COVID-19. In addition, Gonzalez’s assertions regarding BOP’s response to COVID-19 and the

conditions in BOP facilities focus on BOP’s response across the nation, and in any event, do not

demonstrate that the BOP cannot protect him from contracting COVID-19 or cannot provide

him with adequate care should he contract the illness.

       As a result, Gonzalez has not demonstrated that the totality of relevant factors for

requests under Section 3582 weigh in favor of the relief he requests, much less that

extraordinary and compelling reasons justify a significant reduction in his sentence.



3/4
      Case 1:12-cr-00933 Document 78 Filed on 11/19/20 in TXSD Page 4 of 4



       Accordingly, it is:

       ORDERED that Alverto Gonzalez-Robles’s Motion for Compassionate Release (Doc. 71)

is DENIED.


       SIGNED this 19th day of November, 2020.


                                            ________________________________
                                            Fernando Rodriguez, Jr.
                                            United States District Judge




4/4
